DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22 in the reply filed on 15 August 2022 is acknowledged.

Claim Objections
Claims 12-18 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 12, “claims” should be --claim-- to correct a typographical error.
	Regarding claim 13, --claim-- should be inserted before “1” to correct this omission.
	Regarding claim 14, the claim should end with a period, not a comma.
	Regarding claim 16, --an-- should be inserted before “equivalent” to correct the grammar.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11, 13-15 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 8 and 11, “the minimum equivalent base mass ratio” might be interpreted to have implicit antecedent basis. However, it is also possible to interpret this phrase as attempting to reference a previously recited minimum equivalent base mass ratio, and such a term is not previously recited. The examiner suggests --a [[the]] minimum equivalent base mass ratio-- to avoid any potential issue of lack of antecedent basis.
	Regarding claim 9, it appears the preamble should be --emulsion or dispersion--. It is unclear if “emulsion or” was intentionally left out or if this limitation is only directed to the dispersion alternative.
	Regarding claim 13, there is no antecedent basis for “the hydrocarbon wax”.
	Regarding claim 19, “the equivalent lignin mass ratio” might be interpreted to have implicit antecedent basis. However, it is also possible to interpret this phrase as attempting to reference a previously recited equivalent lignin mass ratio, and such a term is not previously recited. The examiner suggests --an [[the]] equivalent lignin mass ratio -- to avoid any potential issue of lack of antecedent basis. This problem will also be present in claim 20 if the dependency of claim 20 is changed to claim 1. See the 35 USC 112(d) rejection of claim 20 below.
	Regarding claim 21, it appears “dispersion” should be --emulsion or dispersion--. It is unclear if “emulsion or” was intentionally left out or if this limitation is only directed to the dispersion alternative.
	Regarding claim 22, “the equivalent solubilized lignin mass ratio” might be interpreted to have implicit antecedent basis. However, it is also possible to interpret this phrase as attempting to reference a previously recited equivalent solubilized lignin mass ratio, and such a term is not previously recited. The examiner suggests --an [[the]] equivalent solubilized lignin mass ratio -- to avoid any potential issue of lack of antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Regarding claim 20, intervening claim 19 indicates the equivalent lignin mass ration is greater than 0.5. Claim 20 improperly removes this limitation by limiting the equivalent lignin mass ration to less than 0.25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 13-15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berlin (US 2012/0247617).
	Regarding claim 1, Berlin teaches an aqueous wax emulsion or dispersion (paragraphs 20, 25; Examples) comprising wax (paragraph 20-24), water (paragraph 25), lignin (paragraphs 26 and 33), and a water-soluble base (paragraph 26); and wherein, solubility of the lignin is achieved through the addition of base (paragraph 26). While Berlin does not recite the lignin is an emulsifier, the composition of Berlin is substantially the same as claimed, and thus it is reasonable to expect the lignin implicitly has the same property as claimed, i.e. providing a an emulsifying function.
	Regarding claim 2, Berlin teaches the lignin may be Kraft lignin (paragraph 33) and that the lignin may be solubilized (paragraph 26). In view of the above noted teaching of an aqueous wax emulsion or dispersion and the base being aqueous (Examples), it is clear that the lignin may be solubilized in water.
	Regarding claim 4, Berlin teaches sodium or potassium hydroxide (paragraph 26). These are alkali metal salt bases.
	Regarding claim 5, the purpose of the base is to solubilize the lignin (paragraph 26) and thus it is reasonably clear the base is added in an amount sufficient to dissolve the lignin. It is noted that the claims are drawn to a composition, and thus are not limited to a positive step of determining an amount of base by the acid dissociation constant of the base. Using base to dissolve the lignin, as taught by Berlin, is considered to satisfy the amount of base implied by this limitation.
	Regarding claim 6, the above noted bases have a pKa in the claimed range.
	Claim 7 is satisfied for the reasons provided above.
	Regarding claim 13, Berlin teaches this limitation (paragraphs 22-23).
	Regarding claims 14-15, these claims modify alternatives of intervening claim 13 which are not required. All of claims 13-15 are satisfied by Berlin’s teaching of slack wax or synthetic wax. Berlin also teaches vegetable was (paragraph 23).
	Regarding claim 21, example 1C2 in Table 4 corresponds to a wax content of about 47.5 wt% of the total solids. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin as applied to claims 1-2, 4-7, 13-15 and 21 above.
	Regarding claim 5, an alternative position is taken here because Berlin does not explicitly recite the base is provided in an amount sufficient to dissolve the lignin. In paragraph 26, Berlin teaches the base is a lignin solubilizing agent. In view of its recited function of solubilizing the agent, naturally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sufficient base to dissolve the lignin because one of ordinary skill in the art would have been motivated to achieve the intended result of solubilizing the lignin as suggested by Berlin.
	Regarding claim 8, Berlin teaches the optimal base concentration is about 0.1 to 0.25 wt%. The examples provide emulsions which are about 50% solids. This corresponds to about 0.2 to 0.5 wt% base on the basis of total solids. Berlin teaches the lignin may be about 0.1 to 50 wt% on the basis of total solids (paragraph 21). This corresponds to a minimum equivalent base mass ratio β of 0.004 to 5 (β = base / lignin). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Moreover, the purpose of the base is to solubilize the lignin, and thus determination of an appropriate amount of base for this purpose would be a matter of routine experimentation to achieve the readily apparent result effective variable of sufficient base to solubilize the lignin. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a minimum equivalent base mass ratio in the claimed range because one of ordinary skill in the art would have been motivated to use values in the claimed range as a matter of routine experimentation for the reasons provided above.
	Regarding claims 16-18, Berlin teaches the lignin may be about 0.1 to 50 wt% on the basis of total solids (paragraph 21). Berlin teaches the wax may comprise 20 to 90 wt% on the basis of total solids (paragraph 24). As noted above, the lignin is solubilized, which suggests it is all dissolved. This corresponds to an equivalent solubilized lignin mass ratio γ of 0.001 to 2.5 (γ = solubilized lignin / wax). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claims 19-20, Berlin teaches the lignin may be about 0.1 to 50 wt% on the basis of total solids (paragraph 21). Berlin teaches the wax may comprise 20 to 90 wt% on the basis of total solids (paragraph 24). This corresponds to an equivalent lignin mass ratio α of 0.001 to 2.5 (α = lignin / wax). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 21, Berlin teaches the wax may comprise 20 to 90 wt% on the basis of total solids (paragraph 24). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Claim 22 is satisfied for the reasons provided above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berlin as applied to claims 1-2, 4-7, 13-15 and 21 above, and further in view of either one of Tikka (US 2015/0322104) or Kouisni (US 9091023).
	Regarding claim 3, Berlin teaches Kraft lignin may be used as the lignin, but does not recite how it is obtained (paragraph 33). The LignoBoost process, as exemplified by Tikka, or the LignoForce process, as exemplified by Kouisni, are known processes for obtaining Kraft lignin. Tikka also teaches the process provides high yield (paragraphs 13 and 29). Kouisni teaches the process achieves high filtration rates without compromising lignin purity (Abstract; column 8, lines 48-51). While the claims are directed to a composition, it is noted that the process of obtaining lignin may have an effect on the lignin molecular structure. Lignin does not have a precisely defined molecular structure, and is often characterized by the manner in which it was obtained. Accordingly, the claim 3 limitation directed to the process of purification of the Kraft lignin is significant with respect to the implicit lignin composition. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Berlin because one of ordinary skill in the art would have been motivated to obtain the Kraft lignin taught by Berlin in a known suitable manner, such as that exemplified by either one of Tikka or Kouisni, and/or because one of ordinary skill in the art would have been motivated to obtain either of the above noted advantages in accordance with the teachings of either one of Tikka or Kouisni.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin as applied to claims 1-2, 4-7, 13-15 and 21 above, and further in view of Dilling (US 4740591).
	Regarding claims 9-10 and 12, Berlin indicates the base is provided to solubilize the lignin (paragraph 26) and suggests sodium hydroxide, potassium hydroxide and strong nitrogen bases. Berlin is not limited to the use of particular bases. While Berlin does not teach the recited bases, monoethanolamine, diethanolamine and triethanolamine are known suitable bases for solubilizing lignin. See Dilling (column 3, lines 28-34; claim 2). Diethanolamine and triethanolamine have a pKa of less than 9.4 and thus satisfy claims 9-10. Monoethanolamine, diethanolamine and triethanolamine are volatile and thus satisfy claim 12. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Berlin because one of ordinary skill in the art would have been motivated to use known suitable bases for solubilizing the lignin, as suggested by the teachings of Dilling.
	Regarding claim 11, Berlin teaches the optimal base concentration is about 0.1 to 0.25 wt%. The examples provide emulsions which are about 50% solids. This corresponds to about 0.2 to 0.5 wt% base on the basis of total solids. Berlin teaches the lignin may be about 0.1 to 50 wt% on the basis of total solids (paragraph 21). This corresponds to a minimum equivalent base mass ratio β of 0.004 to 5 (β = base / lignin). Since diethanolamine and triethanolamine are weaker bases than the bases recited by Berlin, such as sodium hydroxide, as well as having a higher molecular weight than sodium hydroxide, naturally the value of β would be somewhat higher when using these weaker bases since they do not drive the dissociation equilibrium which forms a soluble lignin salt as strongly as sodium hydroxide by virtue of the higher pKa of sodium hydroxide, i.e. a greater molar amount of weaker base is required to solubilize the lignin as compared to sodium hydroxide. However, even a substantial increase in the β range suggested by Berlin would include values in the claimed range. Moreover, the purpose of the base is to solubilize the lignin, and thus determination of an appropriate amount of base for this purpose would be a matter of routine experimentation to achieve the readily apparent result effective variable of sufficient base to solubilize the lignin. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a minimum equivalent base mass ratio in the claimed range because one of ordinary skill in the art would have been motivated to use values in the claimed range as a matter of routine experimentation for the reasons provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745